Citation Nr: 1022286	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-10 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 2, 2004, 
for service connection for arthritis, right knee, with an 
evaluation of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 
1972, and from August 1973 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for arthritis, right 
knee with a 10 percent evaluation.  The Veteran submitted his 
notice of disagreement for both the effective date of the 
grant of a separate evaluation for arthritis and for the 10 
percent evaluation itself.  However, the Veteran perfected 
his appeal in April 2007 only with regard to the effective 
date of the grant of the separate evaluation for arthritis, 
right knee.  


FINDINGS OF FACT

1.  The Veteran separated from service in November 1977.    

2.  The Veteran's claim seeking service connection for 
degenerative joint disease (DJD) in the right knee was 
received in December 1981; in a December 1981 rating decision 
the RO changed the diagnosis of his right knee condition to 
right lateral mediscectomy with traumatic arthritis.  

3.  The Board of Veterans Appeal in a July 1983 decision 
denied a separate rating for the DJD, right knee, finding the 
DJD was not independently ratable.

4.  Medical records reflect that in 1986 the Veteran had 
arthritis, pain, and moderate laxity of the right knee; such 
conditions are still present.

5.  Precedent opinions of the VA's General Counsel issued in 
July 1997 and August 1998 held that dual ratings may be given 
for a knee disorder, with one rating for instability and one 
rating for arthritis with limitation of motion. 

6.  The Veteran's claim seeing service connection for the 
arthritis in his right knee was received August 2, 2004.  

7.  The RO subsequently awarded the Veteran a separate 10 
percent rating for arthritis, right knee, effective August 2, 
2004.  


CONCLUSION OF LAW

The Veteran's award of a separate rating for arthritis of the 
right knee is properly effective as of August 2, 2003, based 
on liberalizing law and regulation.  38 U.S.C.A. §§ 
5110(b)(2), 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.114, 3.400 
(2009), VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to for an earlier effective 
date, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   

Analysis   

The Board notes that the Veteran's current claim, date-
stamped as received by the RO on August 2, 2004, contains the 
general claim that the failure of the "VA decision" to 
award him a separate rating for his right knee arthritis, 
effective November 1977, is a clear and unmistakable error 
(CUE).  Any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd 
sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  
This specific allegation must assert more than merely 
disagreement with how the facts of the case were weighed or 
evaluated.  In other words, to present a valid claim of CUE, 
the claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  As the Veteran never indicates which "VA 
decision" demonstrated this error, the Board finds a valid 
CUE claim has not been raised and is not now before the 
Board. 

By way of background, in service the Veteran suffered a torn 
lateral right meniscus.  He was discharged in November 1977.  
A January 1978 VA treatment report noted early degenerative 
changes in his right knee and in February 1978 the Veteran 
submitted his claim seeking service connection for the 
injuries to his right knee.  A March 1978 rating decision 
awarded his service connection for the right knee, residuals 
right lateral meniscectomy with a 20 percent evaluation, 
effective November 24, 1977.  Degenerative joint disease 
(DJD) was noted again in the knee during treatment.  In an 
October 1979 decision, the Board denied an appeal seeking a 
higher evaluation.  The presence of DJD in the right knee was 
noted in the findings of fact of that decision.  In December 
1981 the Veteran submitted a claim specifically seeking 
service connection for DJD of the right knee.  In a December 
1981 rating decision, the RO added the diagnosis of traumatic 
arthritis to his rating and continued the 20 percent 
evaluation.  In response to the Veteran's inquiry, the RO 
explained that a separate rating was prohibited by law.  The 
Veteran appealed and in a July 1983 decision solely regarding 
the issue of a separate rating for arthritis for his right 
knee, the Board found arthritis was not independently ratable 
and so his appeal was denied.  

The Veteran submitted several more claims seeking an 
increased evaluation for his right knee.  In the January 1987 
Board decision, the last Board review to address the right 
knee disability specifically, the Board again denied an 
increased evaluation in excess of 20 percent, referring to 
1986 VA and private treatment reports findings of pain and 
instability of the right knee that was consistent of moderate 
impairment.

The Veteran continued to submit claims regarding a variety of 
disabilities and in August 1999 the RO awarded him a grant of 
Individual Unemployability, effective in June 1998.

Turning to the instant appeal, the Board notes again that on 
August 2, 2004, the RO received the Veteran's claim for an 
earlier effective date for his traumatic arthritis diagnosis, 
dated to November 1977.  

In a June 2005 rating decision, the RO granted a separate 10 
percent rating for arthritis of the right knee, effective 
August 2, 2004, the date of the Veteran's claim.  The Veteran 
appealed in June 2005 for an earlier effective date to 
November 1977.  In an Octoboer 2005 statement he also 
disagreed with the 10 percent evaluation of the arthritis; 
however in the April 2007 substantive appeal, the Veteran 
perfected only the claim seeking a November 1977 effective 
date for the separate rating of a 10 percent evaluation for 
arthritis, right knee.   

In general, the effective date for an award of disability 
compensation, for claims received more than one year after 
separation from service, is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  Under 
this provision, the effective date assigned for the award of 
an increased rating in this case may be no earlier than 
August 2, 2004, because that was the date that the RO 
received the Veteran's claim for in effect a separate rating 
for his right knee arthritis, and there is no evidence of a 
factually ascertainable date on which either service-
connected right knee disability increased in severity within 
the year preceding the August 2004 claim.  

However, other legal authority provides an exception to the 
general rule on effective dates for awards.  This legal 
authority provides that where compensation is awarded or 
increased pursuant to a liberalizing law or VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the liberalizing law or administrative 
issue, although in no event shall such award be retroactive 
for more than 1 year from the date of application therefore.  
If the claim is reviewed at the request of a claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 U.S.C.A. § 5110(g), 
38 C.F.R. § 3.114.

In order for a claimant to be eligible for a retroactive 
payment under this regulation, the evidence must show that 
the Veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).  Private 
and VA medical records dated prior to the 1987 Board 
decision, discussed above, reflect that the Veteran had 
arthritis, pain, and moderate laxity of the right knee; such 
conditions are still present.

Precedent opinions of the VA's General Counsel issued in July 
1997 and August 1998 have held that dual ratings may be given 
for a knee disorder, with one rating for instability 
(Diagnostic Code 5257) and one rating for arthritis with 
limitation of motion (Diagnostic Codes 5003 and 5010).  
VAOPGCPREC 23-97 and 9-98, issued on July 1, 1997 and August 
14, 1998, respectively.  Given that the Veteran's separate 
rating for arthritis of the right knee was awarded based on 
an intervening liberalizing VA issue (the above-noted General 
Counsel opinions), the effective date rule of 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. §§ 3.114, 3.400(p) permits his 
separate 10 percent rating for arthritis to be effective from 
August 2, 2003, which is one year prior to his August 2, 2004 
claim.  

The Board has considered the Veteran's representative's April 
2007 argument, that the Veteran should have an earlier 
effective date of July 1, 1997 for the separate rating.  The 
Representative noted the Veteran had filed another claim 
seeking an increased evaluation for his service-connected 
right knee disability in 1992 and that that appeal was 
pending when the VAOPGCPREC 23-97 was issued.  Upon a 
complete review of the claims file, the Board notes that the 
Veteran was a very experienced claimant who filed many claims 
for a variety of disabilities for years following his 
discharge from service.  Documents in the claims file 
indicate he even may have served as a veteran's service 
organization representative himself for a period of time.  
See July 1991 statement.  Hence, the Board had no cause to 
question the Veteran's understanding and assent to the June 
1999 statement that bears his signature in which he states 
that he withdrew "all" issues due to the grant of 
Individual Unemployability.  This statement follows a June 
2009 statement by the DRO that memorialized an informal 
conference between himself, the Veteran, and the Veteran's 
then representative.  That memorandum also noted that the 
Veteran had agreed to withdraw all issues on appeal in light 
of the grant of Individual Unemployability.  Therefore, the 
claims that were pending in 1992 and 1997 were withdrawn in 
June 1999 and there is no claim awaiting adjudication that 
stems from the 1990's.   

In sum, as the Veteran's right knee disability met the 
requirements for separate ratings for arthritis and 
instability under VAOPGCPREC 23-97 and 9-98 at the time of 
their issuance, and as these disabilities are still present, 
he is entitled to an effective date of August 2, 2003 for the 
10 percent separate rating for arthritis.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o).

ORDER

An earlier effective date of August 2, 2003 is granted for 
the award of a separate 10 percent rating for arthritis, 
right knee.




____________________________________________
K. BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


